MEMORANDUM **
Christopher Shawn Turner appeals from his sentence for armed robbery following pleas of guilty to one count of conspiracy to commit bank robbery, 18 U.S.C. § 371, one count of bank robbery, 18 U.S.C. §§ 2113(a) and (d), and one count of use of a firearm during a crime of violence, 18 U.S.C. § 924(c). We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
We review for clear error the district court’s factual determinations at sentencing. United States v. Asagba, 77 F.3d 324, 325 (9th Cir.1996).
Contrary to Turner’s contention, the district court’s factual findings were not clearly erroneous. Instead, the district court’s factual findings were supported by the presentence report and the declaration of an FBI Special Agent. See id.
Turner also contends that the district court erred by enhancing his robbery sentence under U.S.S.G. § 2B3.1(b)(4)(B) (providing a two-level enhancement “[i]f any person was physically restrained to facilitate commission of the offense”). Given Turner’s application of force and the sustained focus of the shotgun, the district court properly applied a two-level enhancement. See United States v. Parker, 241 F.3d 1114, 1118-119 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.